


Exhibit 10.2


FIRST AMENDMENT TO PAPER PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO PAPER PURCHASE AGREEMENT (this “Amendment”), dated as of
June 20, 2013, is made by and between Boise White Paper, L.L.C., a Delaware
limited liability company (“Boise”), and OfficeMax Incorporated, a Delaware
corporation (“OfficeMax”). Capitalized terms used and not otherwise defined in
this Amendment shall have the meanings given to them in the Agreement (as
defined below).
RECITALS:
WHEREAS, the parties entered into that certain Paper Purchase Agreement (the
“Agreement”), dated as of June 25, 2011, pursuant to which Boise agreed to sell
to OfficeMax certain paper products and OfficeMax agreed to buy from Boise
certain paper products; and
WHEREAS, the parties desire to amend the Agreement on the terms and subject to
the conditions set forth herein.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.Amendment to Agreement. As of the date hereof, the Agreement shall be amended
as follows:


1.1.Section 1 of Exhibit A of the Agreement is amended by deleting subsection
1.c., and substituting the following subsection 1.c and subsection 1.d: *****


2.Effect of this Amendment. This Amendment constitutes the entire agreement of
the parties with respect to the subject matter hereof, and supersedes all prior
oral or written communications, memoranda, proposals, negotiations, discussions,
term sheets and commitments with respect to the subject matter hereof. Except as
expressly provided herein, no other changes or modifications to the Agreement
are intended or implied by this Amendment, and in all other respects the
Agreement is hereby ratified, restated and confirmed by all parties hereto and
shall remain in full force and effect. To the extent that any provision of the
Agreement conflicts with any provision of this Amendment, the provision of this
Amendment shall control.


3.Governing Law. The validity, interpretation and enforcement of this Amendment
whether in contract, tort, equity or otherwise, shall be governed by the laws of
the State of Delaware, without giving effect to its conflict of law principles.


4.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.
__________


Omitted material is indicated by *****, pursuant to a Confidential Treatment
Request. Omitted material has been filed separately with the Securities and
Exchange Commission.

1

--------------------------------------------------------------------------------








5.Counterparts. This Amendment may be executed in separate counterparts
(including by means of facsimile or electronic transmission), each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.


6.Delivery by Facsimile or Electronic Transmission. This Amendment, to the
extent signed and delivered by means of a facsimile machine or electronic
transmission, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or electronic transmission
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic transmission as a defense to the formation of a contract and each
such party forever waives any such defense.


[Remainder of this page intentionally left blank.]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Paper
Purchase Agreement as of the date first written above.
OFFICEMAX INCORPORATED
 
By: /s/ Ron Lalla
Name: Ron Lalla
Title: EVP, Chief Merchandising Officer
 
 
BOISE WHITE PAPER, L.L.C.
 
By: /s/ Judith M. Lassa
Name: Judith M. Lassa
Title: EVP, Chief Operating Officer




3